DETAILED ACTION
Status of the Claims
1.	Claims 16, 18, 20-23, 25-31, 33 and 35.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The current amendment is in addition to the amendments made in Notice of Allowance issued on 4/27/2021.

	Claim 33, delete the instance of “32” and replace with --31--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art, Cuomo et al. teach an electrochemical gas sensor 2 comprising: a housing (sensor body 4), a sensing electrode 34, counter electrode 50 and reference electrode 42 in contact with electrolyte 78 within housing, a sensing electrode contact 96, a counter electrode contact point 98 and reference electrode contact pin 100 passing through one or more gaps/holes in the sensor body 4 (Fig 4 and col. 7, ll. 10-33), gap/hole in the housing are sealed with sealing material (epoxy) placed between the end cover 86 and end plate 74 (col. 6, ll.65-68). 
Cuomo et al. teach a slot 120 in the end plate 74 (see Fig 5) and not in the sensor body/housing as claimed and thus the tab (the counter electrode ribbon 116) of Cuomo is not configured to fit within the slot in the housing to prevent the sealing material in the gaps from contacting the electrolyte located within the housing as recited in the independent claims 16, 28 and 31. 
Dependent claims 18, 20-23, 25-27, 29-30, 33 and 35 are allowed based on their dependency on their respective independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796